Allowable Subject Matter

Claims 1-14 are allowed in light of the amendment filed on 06/20/2022.

Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions.

The following is an examiner’s statement of reasons for allowance:
The prior art does not anticipate nor render obvious the claimed subject matter of:
A vehicle heads-up display (HUD) comprising: a smart phone or tablet computer with at least one processor running at least one computer program adapted to: (i) establish a connection to an on-board unit (OBU) of the vehicle using mechanisms provided by ICMPv6 for IPv6 router discovery, and acquire an IPv6 address through mechanism of Stateless address auto configuration (SLAAC); (ii) process an authentication challenge from a Roadway Authorization Server (RAS); (iii) respond to the authentication challenge from said RAS; (iv) switch the smartphone or tablet computer in a safety-critical fashion which includes one or more of disabling out-going calls, redirecting incoming calls to voice mail, and suppressing all forms of visual or audible notifications that are generated by other services embedded in the smartphone or tablet computer, wherein the other services include one or more of call waiting, incoming email or text message notification, and mobile- terminated web push notifications; and (v) send responses on reception of a Wireless Access Vehicular Environment (WAVE) Safety Message payload from the OBU or on reception of Neighbor Discovery (ND) announcements from the OBU. 
No particular single feature of the claim renders the claim as a whole patentable. Only the claim taken as a whole combination is deemed new and unobvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MCDIEUNEL MARC whose telephone number is (571) 272-6964.  The examiner can normally be reached on Work 9:00 AM to 7:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY BURKE can be reached on (571) 270-3844.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-3976.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

    PNG
    media_image1.png
    275
    275
    media_image1.png
    Greyscale

                            




/McDieunel Marc/
Primary Examiner, Art Unit 3664B